DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/12/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 8-9 and 12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pub. 2009/0151583 to Dangelewicz et al. “Dangelewicz.”
With regard to Claim 1, Dangelewicz teaches (figs. 1, 3, 8 and 9) a print head maintenance assembly (220), the print head maintenance assembly comprising:
a maintenance cartridge (290) comprising a positioning flag (388), wherein the maintenance cartridge (290) is movable along a maintenance path (288) in a direction of movement: and

With regard to Claim 2, Dangelewicz teaches (figs. 8 and 9) wherein the positioning flag (388) is a protrusion arranged on a side face of the maintenance cartridge (290).
With regard to Claim 3, Dangelewicz teaches wherein the sensor (384) is a photoelectric sensor and the positioning flag (388) triggers the photoelectric sensor when the maintenance cartridge (290) is in a reference position [0081-0082].
With regard to Claim 8, Dangelewicz teaches (figs. 1, 3, 8 and 9) a printing device comprising: 
a print head, wherein the print head is movable along a print head path in a scanning direction [0029]; 
a maintenance cartridge (290) comprising a positioning flag (388);
a sensor (384) to detect the positioning flag (388) [0081]; 
an actuator (288) to move the maintenance cartridge along a maintenance path [0058 and 0079]; and 
a controller (35) to control the actuator (288) and to read out a sensor signal from the sensor, wherein the controller determines the position of the maintenance cartridge from the sensor signal [0079-0084].
With regard to Claim 9, Dangelewicz teaches wherein the controller (35) tracks the position of the maintenance cartridge (290) by determining a distance that the maintenance cartridge moves after the controller determined the position of the maintenance cartridge from the sensor signal [0079-0084].
Claim 12, Dangelewicz teaches (figs. 1, 3, 8 and 9) a method of controlling a print head maintenance assembly (231) in a printing device (30), the print head maintenance assembly (231) comprising: 
a maintenance cartridge (290) having a positioning flag (388); and 
a sensor (384) to detect the positioning flag (388); the method comprising: 
moving the maintenance cartridge along a maintenance path until the sensor is triggered by the positioning flag when the maintenance cartridge is at a reference position [0058 and 0079-0084].
With regard to Claim 13, Dangelewicz teaches further comprising: moving the maintenance cartridge along the maintenance path until a mechanical stop is detected at a bump position; determining a distance moved by the maintenance cartridge between the reference position and the bump position; and comparing the distance moved by the maintenance cartridge to a predefined target value [0058 and 0079-0084].
With regard to Claim 14, Dangelewicz teaches wherein the maintenance cartridge further comprises a status flag; the method further comprising: moving the maintenance cartridge along the maintenance path until the maintenance cartridge is at a status position; detecting the status flag by the sensor; determining a status parameter of the maintenance cartridge based on a signal generated by the sensor [0058 and 0079-0084].
With regard to Claim 15, Dangelewicz teaches wherein the maintenance cartridge further comprises a warning flag to indicate that the maintenance cartridge is at a safe or unsafe position; and the sensor is triggered by the warning flag when the maintenance cartridge is at a safe or unsafe position, respectively; the method further .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Dangelewicz as modified by EP 1241011A2 to Hanoka.
With regard to Claim 4, Dangelewicz teaches the maintenance cartridge, but fails to teach the maintenance cartridge further comprises a status flag to indicate a status parameter of the maintenance cartridge; and the sensor is to detect the status flag to determine the status parameter of the maintenance cartridge.
 make it possible to determine information concerning an ink supply section such as the presence or absence of ink, information concerning the move position of the carriage such as a home position of a carriage, and whether the print mode is single-color print or multicolor print by a fewer number of detection mechanisms in an off-carriage type serial ink jet printer [0009].
With regard to Claim 7, Dangelewicz teaches the maintenance cartridge, but fails to teach wherein the status flag is a protrusion on a side face of the maintenance cartridge wherein the status flag is to change a position of the flag on the side face with a status change or to increase or decrease a visible length of the flag outside the maintenance cartridge with a status change.
However, Hanoka teaches wherein the status flag (92) is a protrusion on a side face of the cartridge(190) wherein the status flag is to change a position of the flag on the side face with a status change or to increase or decrease a visible length of the flag outside the maintenance cartridge with a status change [0098-0100].  The same motivation applies.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Dangelewicz as modified by Hanoka and US Pub. 2010/0214597 to Hasseler et al. “Hasseler.”
With regard to Claim 5, Dangelewicz teaches the maintenance cartridge, but fails to teach wherein the maintenance cartridge further comprises a spittoon to receive material ejected from a print head and the status parameter characterizes a filling level of the spittoon.
However, Hasseler teaches a spittoon (222) to receive material ejected from a print head (124) and the status parameter characterizes a filling level of the spittoon [0028. 0038 and 0060].  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Dangelewicz as modified by Hanoka with the teachings of Hasseler to inform a user that the service station needs maintenance or replacement parts [0038].

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Dangelewicz as modified by Hanoka and JP 2019119137A to Tokunaga.
With regard to Claim 6, Dangelewicz teaches the maintenance cartridge, but fails to teach the maintenance cartridge further comprises a web wipe to wipe a print head and the status parameter characterizes a usage status of the web wipe.
However, Tokunaga teaches a web wipe (90) to wipe a print head (34) and the status parameter characterizes a usage status of the web wipe (fig. 7 and Description).  It would have been obvious to one of ordinary skill in the art before the filing date of the 

Examiner Note
The examiner cites particular columns and lines (and/or paragraph) numbers in the references as applied to the claims above for the convenience of the applicant. The specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim.  Other passages and figures may apply as well. It is respectfully requested that, in preparing responses, applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Allowable Subject Matter
Claims 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The primary reason for the allowance of Claim 10 is the inclusion of the limitations further comprising a number of positioning flags having at least one of varying widths or distances to encode a number of positions along the length of the maintenance cartridge.  It is these features found in the claim(s) which have not been found, taught or suggested by the prior art of record, which makes this claim allowable over the prior art. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  EP 0718104 A1 discloses the level of ink present in an ink-supply cartridge (10) of an ink-jet type printer is detected by a sensor (304) that moves with the reciprocating pen carriage (302) of the printer. A flag is connected to the collapsible supply cartridge so that the flag position changes relative to the path (306) of the carriage movement as ink is depleted from the cartridge. The sensor detects the presence of the flag and the position change of the flag is precisely measured by the carriage motion control system. An indication of the cartridge level derived from the flag position is provided.

Communication with the PTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON A POLK whose telephone number is (571)270-7910. The examiner can normally be reached M-T 5:30-3:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHARON A. POLK
Primary Examiner
Art Unit 2853



/Sharon Polk/           Primary Examiner, Art Unit 2853